UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02328 BOULDER GROWTH & INCOME FUND, INC. (Exact name of registrant as specified in charter) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: November 30 Date of reporting period: July 1, 2013 – June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record For Period July 1, 2013 to June 30, 2014 Matter Shareholder Proposed For or Ticker Meeting Record Meeting Proposal by Issuer Vote Cast Vote Against Name of Issuer Symbol CUSIP Date Date Type Number Description of Matter to be Voted On or Holder (Yes or Abstain) (For or Against) Management W. P. CAREY INC. WPC 92936U109 7/11/2013 4/23/2013 Annual 1 Election of directors. Nominees: 1) TREVOR P. BOND Issuer Yes For For 2) FRANCIS J. CAREY Issuer Yes For For 3) NATHANIEL S. COOLIDGE Issuer Yes For For 4) MARK J. DECESARIS Issuer Yes For For 5) EBERHARD FABER, IV Issuer Yes For For 6) B.H. GRISWOLD, IV Issuer Yes For For 7) AXEL K.A. HANSING Issuer Yes For For 8) DR. RICHARD C. MARSTON Issuer Yes For For 9) R.E. MITTELSTAEDT, JR. Issuer Yes For For 10) CHARLES E. PARENTE Issuer Yes For For 11) NICK J.M. VAN OMMEN Issuer Yes For For 12) DR. KARSTEN VON KOLLER Issuer Yes For For 13) REGINALD WINSSINGER Issuer Yes For For 2 APPROVAL OF THE AMENDED AND RESTATED W. P. CAREY INC. 2 Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 7/16/2013 5/24/2013 Annual 1 Election of directors. Nominees: 1) RICHARD C. ADKERSON Issuer Yes For For 2) ROBERT J. ALLISON, JR. Issuer Yes For For 3) ALAN R. BUCKWALTER, III Issuer Yes For For 4) ROBERT A. DAY Issuer Yes For For 5) JAMES C. FLORES Issuer Yes For For 6) GERALD J. FORD Issuer Yes For For 7) THOMAS A. FRY, III Issuer Yes For For 8) H. DEVON GRAHAM, JR. Issuer Yes For For 9) CHARLES C. KRULAK Issuer Yes For For 10) BOBBY LEE LACKEY Issuer Yes For For 11) JON C. MADONNA Issuer Yes For For 12) DUSTAN E. MCCOY Issuer Yes For For 13) JAMES R. MOFFETT Issuer Yes For For 14) B.M. RANKIN, JR. Issuer Yes For For 15) STEPHEN H. SIEGELE Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Holder Yes Against For 5 STOCKHOLDER PROPOSAL REGARDING THE REQUIREMENT THAT OUR CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS. Holder Yes Against For 6 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION BY THE BOARD OF DIRECTORS OF A POLICY ON BOARD DIVERSITY. Holder Yes Against For 7 STOCKHOLDER PROPOSAL REGARDING THE AMENDMENT OF OUR BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Holder Yes For Against ENTERPRISE PRODUCTS PARTNERS L.P. EPD 9/30/2013 8/19/2013 Special 1 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2-TERM INCENTIVE PLAN. Issuer No NA NA 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EPD UNIT PURCHASE PLAN. Issuer No NA NA HARRIS CORPORATION HRS 10/25/2013 8/30/2013 Annual 1 Election of directors. Nominees: 1) WILLIAM M. BROWN Issuer Yes For For 2) PETER W. CHIARELLI Issuer Yes For For 3) THOMAS A. DATTILO Issuer Yes For For 4) TERRY D. GROWCOCK Issuer Yes For For 5) LEWIS HAY III Issuer Yes For For 6) VYOMESH I. JOSHI Issuer Yes For For 7) KAREN KATEN Issuer Yes For For 8) STEPHEN P. KAUFMAN Issuer Yes For For 9) LESLIE F. KENNE Issuer Yes For For 10) DAVID B. RICKARD Issuer Yes For For 11) DR. JAMES C. STOFFEL Issuer Yes For For 12) GREGORY T. SWIENTON Issuer Yes For For 13) HANSEL E. TOOKES II Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DISCLOSED IN PROXY STATEMENT. Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer Yes For For ORACLE CORPORATION ORCL 68389X105 10/31/2013 9/3/2013 Annual 1 Election of directors. Nominees: 1) JEFFREY S. BERG Issuer Yes For For 2) H. RAYMOND BINGHAM Issuer Yes For For 3) MICHAEL J. BOSKIN Issuer Yes For For 4) SAFRA A. CATZ Issuer Yes For For 5) BRUCE R. CHIZEN Issuer Yes For For 6) GEORGE H. CONRADES Issuer Yes For For 7) LAWRENCE J. ELLISON Issuer Yes For For 8) HECTOR GARCIA-MOLINA Issuer Yes For For 9) JEFFREY O. HENLEY Issuer Yes For For 10) MARK V. HURD Issuer Yes For For 11) NAOMI O. SELIGMAN Issuer Yes For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 APPROVAL OF AMENDMENT TO THE LONG-TERM EQUITY INCENTIVE PLAN. Issuer Yes For For 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer Yes For For 5 STOCKHOLDER PROPOSAL REGARDING ESTABLISHING A BOARD COMMITTEE ON HUMAN RIGHTS. Holder Yes Against For 6 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Holder Yes Against For 7 STOCKHOLDER PROPOSAL REGARDING VOTE TABULATION. Holder Yes Against For 8 STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Holder Yes Against For 9 STOCKHOLDER PROPOSAL REGARDING QUANTIFIABLE PERFORMANCE METRICS. Holder Yes Against For CISCO SYSTEMS, INC. CSCO 17275R102 11/19/2013 9/20/2013 Annual 1 Election of directors. Nominees: 1) CAROL A. BARTZ Issuer Yes For For 2) MARC BENIOFF Issuer Yes For For 3) GREGORY Q. BROWN Issuer Yes For For 4) M. MICHELE BURNS Issuer Yes For For 5) MICHAEL D. CAPELLAS Issuer Yes For For 6) JOHN T. CHAMBERS Issuer Yes For For 7) BRIAN L. HALLA Issuer Yes For For 8) DR. JOHN L. HENNESSY Issuer Yes For For 9) DR. KRISTINA M. JOHNSON Issuer Yes For For 10) RODERICK C. MCGEARY Issuer Yes For For 11) ARUN SARIN Issuer Yes For For 12) STEVEN M. WEST Issuer Yes For For 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Issuer Yes For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Issuer Yes For For 5 APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Holder Yes Against For DREYFUS TREASURY & AGENCY CASH MANAGEMENT DTRXX 12/6/2013 10/11/2013 Special 1 Election of directors. Nominees: 1) GORDON J. DAVIS Issuer Yes For For 2) WHITNEY I. GERARD Issuer Yes For For 3) ROBIN A. MELVIN Issuer Yes For For 4) NATHAN LEVENTHAL Issuer Yes For For 5) ROSLYN M. WATSON Issuer Yes For For LINN ENERGY, LLC LINE 12/16/2013 11/14/2013 Annual 1 Election of directors. Nominees: 1) GEORGE A. ALCORN Issuer Yes For For 2) DAVID D. DUNLAP Issuer Yes For For 3) MARK E. ELLIS Issuer Yes For For 4) MICHAEL C. LINN Issuer Yes For For 5) JOSEPH P. MCCOY Issuer Yes For For 6) JEFFREY C. SWOVELAND Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANT FOR LINN FOR 2013. Issuer Yes For For 3 APPROVAL OF THE ISSUANCE OF LINN UNITS TO LINNCO, LLC ("LINNCO") IN EXCHANGE FOR THE CONTRIBUTION OF BERRY PETROLEUM COMPANY ("BERRY") TO LINN PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 20, 2013, AS AMENDED BY AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 3, 2013, AND AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 13, 2013, BY AND AMONG BERRY, BACCHUS HOLDCO, INC., A DIRECT WHOLLY OWNED SUBSIDIARY OF BERRY ("HOLDCO"), BACCHUS MERGER SUB, INC., A DIRECT WHOLLY OWNED SUBSIDIARY OF HOLDCO, LINNCO, LINN ACQUISITION COMPANY, LLC, A DIRECT WHOLLY OWNED SUBSIDIARY OF LINNCO, AND LINN, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT") AND THE CONTRIBUTION AGREEMENT DATED FEBRUARY 20, 2013, AS AMENDED BY AMENDMENT NO. 1 TO CONTRIBUTION AGREEMENT, DATED AS OF NOVEMBER 3, 2 Issuer Yes For For 4 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE LINN ENERGY, LLC AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN (THE "LTIP"), WHICH INCREASES THE TOTAL NUMBER OF LINN UNITS AUTHORIZED TO BE ISSUED UNDER THE LTIP FROM 12,200,,000,000 UNITS. Issuer Yes For For 5 APPROVAL OF ANY ADJOURNMENT OF THE LINN ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF ALL OF THE PROPOSALS VOTED ON BY THE LINN UNITHOLDERS AT THE LINN ANNUAL MEETING. Issuer Abstain Abstain Abstain FRANKLIN RESOURCES, INC. BEN 3/12/2014 1/14/2014 Annual 1 Election of Directors. Nominees: 1) SAMUEL H. ARMACOST Issuer Yes For For 2) PETER K. BARKER Issuer Yes For For 3) CHARLES E. JOHNSON Issuer Yes For For 4) GREGORY E. JOHNSON Issuer Yes For For 5) RUPERT H. JOHNSON, JR. Issuer Yes For For 6) MARK C. PIGOTT Issuer Yes For For 7) CHUTTA RATNATHICAM Issuer Yes For For 8) LAURA STEIN Issuer Yes For For 9) ANNE M. TATLOCK Issuer Yes For For 10) GEOFFREY Y. YANG Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Issuer Yes For For 3 TO APPROVE THE ADOPTION OF THE FRANKLIN RESOURCES, INC. 2 Issuer Yes For For 4 TO APPROVE BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For 5 A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Holder Yes Against For RMR REAL ESTATE INCOME FUND RIF 76970B101 4/23/2014 2/14/2014 Annual 1 ELECTION OF CLASS I TRUSTEE: JOHN L. HARRINGTON Issuer Yes For For 2 IN THEIR DISCRETION, THE PROXY HOLDERS ARE AUTHORIZED TO VOTE AND OTHERWISE REPRESENT THE UNDERSIGNED ON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR AT ANY ADJOURNMENTS, POSTPONEMENTS OR DELAYS THEREOF. Issuer NA NA NA LINN ENERGY, LLC LINE 4/22/2014 3/3/2014 Annual 1 Election of Directors. Nominees: 1) MARK E. ELLIS Issuer Yes For For 2) DAVID D. DUNLAP Issuer Yes For For 3) STEPHEN J. HADDEN Issuer Yes For For 4) MICHAEL C. LINN Issuer Yes For For 5) JOSEPH P. MCCOY Issuer Yes For For 6) JEFFREY C. SWOVELAND Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANT OF LINN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For 3 TO PROVIDE A NON-BINDING ADVISORY VOTE APPROVING LINN'S EXECUTIVE COMPENSATION PROGRAM. Issuer Yes For For JOHNSON & JOHNSON JNJ 4/24/2014 2/25/2014 Annual 1 Election of Directors. Nominees: 1) MARY SUE COLEMAN Issuer Yes For For 2) JAMES G. CULLEN Issuer Yes For For 3) IAN E. L. DAVIS Issuer Yes For For 4) ALEX GORSKY Issuer Yes For For 5) SUSAN L. LINDQUIST Issuer Yes For For 6) MARK B. MCCLELLAN Issuer Yes For For 7) ANNE M. MULCAHY Issuer Yes For For 8) LEO F. MULLIN Issuer Yes For For 9) WILLIAM D. PEREZ Issuer Yes For For 10) CHARLES PRINCE Issuer Yes For For 11) A. EUGENE WASHINGTON Issuer Yes For For 12) RONALD A. WILLIAMS Issuer Yes For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Issuer Yes For For 4 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Holder Yes Against For COHEN & STEERS INFRASTRUCTURE FUND, INC. UTF 19248A109 4/24/2014 2/21/2014 Annual 1 Election of Directors. Nominees: 1) BONNIE COHEN Issuer Yes For For 2) MICHAEL CLARK Issuer Yes For For 3) RICHARD E. KROON Issuer Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 4/29/2014 2/28/2014 Annual 1 Election of Directors. Nominees: 1) A.J.P. BELDA Issuer Yes For For 2) W.R. BRODY Issuer Yes For For 3) K.I. CHENAULT Issuer Yes For For 4) M.L. ESKEW Issuer Yes For For 5) D.N. FARR Issuer Yes For For 6) S.A. JACKSON Issuer Yes For For 7) A.N. LIVERIS Issuer Yes For For 8) W.J. MCNERNEY, JR. Issuer Yes For For 9) J.W. OWENS Issuer Yes For For 10) V.M. ROMETTY Issuer Yes For For 11) J.E. SPERO Issuer Yes For For 12) S. TAUREL Issuer Yes For For 13) L.H. ZAMBRANO Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Issuer Yes For For 4 APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE () Issuer Yes For For 5 ADOPTION OF THE IBM 2(() Issuer Yes For For 6 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES (() Holder Yes Against For 7 STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Holder Yes For Against 8 STOCKHOLDER PROPOSAL TO LIMIT ACCELERATED EXECUTIVE PAY () Holder Yes For Against WELLS FARGO & COMPANY WFC 4/29/2014 3/4/2014 Annual 1 Election of Directors. Nominees: 1) JOHN D. BAKER II Issuer Yes For For 2) ELAINE L. CHAO Issuer Yes For For 3) JOHN S. CHEN Issuer Yes For For 4) LLOYD H. DEAN Issuer Yes For For 5) SUSAN E. ENGEL Issuer Yes For For 6) ENRIQUE HERNANDEZ, JR. Issuer Yes For For 7) DONALD M. JAMES Issuer Yes For For 8) CYNTHIA H. MILLIGAN Issuer Yes For For 9) FEDERICO F. PENA Issuer Yes For For 10) JAMES H. QUIGLEY Issuer Yes For For 11) JUDITH M. RUNSTAD Issuer Yes For For 12) STEPHEN W. SANGER Issuer Yes For For 13) JOHN G. STUMPF Issuer Yes For For 14) SUSAN G. SWENSON Issuer Yes For For 2 VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Yes For For 4 ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Holder Yes Against For 5 REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Holder Yes Against For SANOFI SNY 80105N105 5/5/2014 3/27/2014 Annual 1 APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013. Issuer No NA NA 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013. Issuer No NA NA 3 APPROPRIATION OF PROFITS; DECLARATION OF DIVIDEND. Issuer No NA NA 4 APPROVAL OF THE AGREEMENTS AND UNDERTAKINGS REFERRED TO IN ARTICLES L. 225-38 ET SEQ. OF THE FRENCH COMMERCIAL CODE. Issuer No NA NA 5 RENEWAL OF A DIRECTOR (CHRISTOPHER VIEHBACHER). Issuer No NA NA 6 RENEWAL OF A DIRECTOR (ROBERT CASTAIGNE) No 7 RENEWAL OF A DIRECTOR (CHRISTIAN MULLIEZ). Issuer No NA NA 8 APPOINTMENT OF A DIRECTOR (PATRICK KRON). Issuer No NA NA 9 ADVISORY VOTE ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED TO MR. SERGE WEINBERG, CHAIRMAN OF THE BOARD OF DIRECTORS. Issuer No NA NA 10 ADVISORY VOTE ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED TO CHRISTOPHER VIEHBACHER, CHIEF EXECUTIVE OFFICER. Issuer No NA NA 11 AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY. Issuer No NA NA 12 POWERS FOR FORMALITIES. Issuer No NA NA BERKSHIRE HATHAWAY INC. BRK-A 5/3/2014 3/5/2014 Annual 1 Election of Directors. Nominees: 1) WARREN E. BUFFETT Issuer Yes For For 2) CHARLES T. MUNGER Issuer Yes For For 3) HOWARD G. BUFFETT Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) SUSAN L. DECKER Issuer Yes For For 6) WILLIAM H. GATES III Issuer Yes For For 7) DAVID S. GOTTESMAN Issuer Yes For For 8) CHARLOTTE GUYMAN Issuer Yes For For 9) DONALD R. KEOUGH Issuer Yes For For 10) THOMAS S. MURPHY Issuer Yes For For 11) RONALD L. OLSON Issuer Yes For For 12) WALTER SCOTT, JR. Issuer Yes For For 13) MERYL B. WITMER Issuer Yes For For 2 NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2 Issuer Yes For For 3 NON-BINDING RESOLUTION TO DETERMINE THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes 1YR Against 4 SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Holder Yes Against For 5 SHAREHOLDER PROPOSAL REGARDING DIVIDENDS. Holder Yes Against For BERKSHIRE HATHAWAY INC. BRK-B 5/3/2014 3/5/2014 Annual 1 Election of Directors. Nominees: 1) WARREN E. BUFFETT Issuer Yes For For 2) CHARLES T. MUNGER Issuer Yes For For 3) HOWARD G. BUFFETT Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) SUSAN L. DECKER Issuer Yes For For 6) WILLIAM H. GATES III Issuer Yes For For 7) DAVID S. GOTTESMAN Issuer Yes For For 8) CHARLOTTE GUYMAN Issuer Yes For For 9) DONALD R. KEOUGH Issuer Yes For For 10) THOMAS S. MURPHY Issuer Yes For For 11) RONALD L. OLSON Issuer Yes For For 12) WALTER SCOTT, JR. Issuer Yes For For 13) MERYL B. WITMER Issuer Yes For For 2 NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2 Issuer Yes For For 3 NON-BINDING RESOLUTION TO DETERMINE THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes 1YR Against 4 SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Holder Yes Against For 5 SHAREHOLDER PROPOSAL REGARDING DIVIDENDS. Holder Yes Against For REPUBLIC SERVICES, INC. RSG 5/8/2014 3/11/2014 Annual 1 Election of Directors. Nominees: 1) JAMES W. CROWNOVER Issuer Yes For For 2) TOMAGO COLLINS Issuer Yes For For 3) ANN E. DUNWOODY Issuer Yes For For 4) WILLIAM J. FLYNN Issuer Yes For For 5) MICHAEL LARSON Issuer Yes For For 6) W. LEE NUTTER Issuer Yes For For 7) RAMON A. RODRIGUEZ Issuer Yes For For 8) DONALD W. SLAGER Issuer Yes For For 9) ALLAN C. SORENSEN Issuer Yes For For 10) JOHN M. TRANI Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN. Issuer Yes For For 5 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Holder Yes Against For 6 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Holder Yes Against For PHILIP MORRIS INTERNATIONAL INC. PM 5/7/2014 3/14/2014 Annual 1 Election of Directors. Nominees: 1) HAROLD BROWN Issuer Yes For For 2) ANDRE CALANTZOPOULOS Issuer Yes For For 3) LOUIS C. CAMILLERI Issuer Yes For For 4) JENNIFER LI Issuer Yes For For 5) SERGIO MARCHIONNE Issuer Yes For For 6) KALPANA MORPARIA Issuer Yes For For 7) LUCIO A. NOTO Issuer Yes For For 8) ROBERT B. POLET Issuer Yes For For 9) CARLOS SLIM HELU Issuer Yes For For 10) STEPHEN M. WOLF Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Issuer Yes For For 3 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Issuer Yes For For 4 SHAREHOLDER PROPOSAL 1 - LOBBYING Holder Yes Against For 5 SHAREHOLDER PROPOSAL 2 - ANIMAL TESTING Holder Yes Against For TOTAL S.A. TOT 89151E109 5/16/2014 4/8/2014 Annual 1 APPROVAL OF FINANCIAL STATEMENTS OF THE PARENT COMPANY FOR THE 2 Issuer Yes For For 2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2 Issuer Yes For For 3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. Issuer Yes For For 4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. Issuer Yes For For 5 RENEWAL OF THE APPOINTMENT OF MS. PATRICIA BARBIZET AS A DIRECTOR. Issuer Yes For For 6 RENEWAL OF THE APPOINTMENT OF MS. MARIE-CHRISTINE COISNE-ROQUETTE AS A DIRECTOR. Issuer Yes For For 7 RENEWAL OF THE APPOINTMENT OF MR. PAUL DESMARAIS, JR AS A DIRECTOR. Issuer Yes For For 8 RENEWAL OF THE APPOINTMENT OF MS. BARBARA KUX AS A DIRECTOR. Issuer Yes For For 9 ADVISORY OPINION ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED FOR FISCAL YEAR ENDED DECEMBER 31, 2, CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Issuer Yes For For 10 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES AND/OR ANY SECURITIES PROVIDING ACCESS TO THE COMPANY'S SHARE CAPITAL WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS. Issuer Yes For For 11 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Issuer Yes For For 12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF SHARE CAPITAL INCREASE WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Issuer Yes For For 13 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED TO REMUNERATE IN-KIND CONTRIBUTIONS. Issuer Yes For For 14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. Issuer Yes For For 15 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Issuer Yes For For 16 AUTHORIZATION TO GRANT RESTRICTED SHARES OF THE COMPANY TO EMPLOYEES OF THE GROUP AS WELL AS TO EXECUTIVE DIRECTORS OF THE COMPANY OR OTHER COMPANIES OF THE GROUP, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED IN FAVOR OF THE BENEFICIARIES OF SUCH SHARE ALLOCATIONS. Issuer Yes For For 17 AMENDMENT OF ARTICLE 11 OF THE COMPANY'S ARTICLES OF ASSOCIATION TO DETERMINE THE APPOINTMENT PROCEDURES OF THE DIRECTOR(S) REPRESENTING EMPLOYEES PURSUANT TO THE FRENCH LAW OF JUNE 14, 2013, ON THE PROTECTION OF EMPLOYMENT AND TO INTEGRATE TECHNICAL CHANGES CONCERNING CERTAIN PROVISIONS REGARDING THE DIRECTORS REPRESENTING EMPLOYEE SHAREHOLDERS. Issuer Yes For For 18 AMENDMENT OF ARTICLE 12 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN ORDER TO SET THE LIMIT ON THE AGE OF THE CHAIRMAN OF THE BOARD AT 70 YEARS. Issuer Yes For For 19 AMENDMENT OF ARTICLE 15 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN ORDER TO SET THE LIMIT ON THE AGE OF THE PRESIDENT AT 67 YEARS. Issuer Yes For For 20 AMENDMENT OF ARTICLE 17 OF THE COMPANY'S ARTICLES OF ASSOCIATION FOR HARMONIZATION PURPOSES WITH THE FRENCH ORDER OF DECEMBER 9, 2010, IMPLEMENTING INTO FRENCH LEGISLATION THE EUROPEAN DIRECTIVE REGARDING THE RIGHT OF SHAREHOLDERS TO BE REPRESENTED AT SHAREHOLDERS' MEETINGS BY ANY PERSON OF THEIR CHOICE. Issuer Yes For For 21 CIRCULATION OF A QUARTERLY NEWSLETTER BY THE EMPLOYEE DIRECTORS AND THE DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS. Holder Yes Against For 22 COMPONENTS OF THE COMPENSATION OF EXECUTIVE DIRECTORS AND EMPLOYEES LINKED TO INDUSTRIAL SAFETY INDICATORS. Holder Yes Against For 23 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Holder Yes Against For 24 INCLUSION OF EMPLOYEE DIRECTOR(S) IN THE BOARD OF DIRECTORS' ORGANIZATION (AMENDMENT OF PARAGRAPH 5, ARTICLE 12 OF THE ARTICLES OF ASSOCIATION TO PROVIDE FOR THE PARTICIPATION OF EMPLOYEE DIRECTORS IN ALL THE BOARD'S COMMITTEES). Holder Yes Against For 25 DISTRIBUTION OF ATTENDANCE FEES (AMENDMENT OF PARAGRAPH 7, ARTICLE 12 OF THE ARTICLES OF ASSOCIATION TO PROVIDE FOR A DISTRIBUTION OF ATTENDANCE FEES BASED ON THE ACTUAL TIME SPENT BY DIRECTORS AT BOARD MEETINGS). Holder Yes Against For AMERICAN EXPRESS COMPANY AXP 5/12/2014 3/14/2014 Annual 1 Election of Directors. Nominees: 1) CHARLENE BARSHEFSKY Issuer Yes For For 2) URSULA BURNS Issuer Yes For For 3) KENNETH CHENAULT Issuer Yes For For 4) PETER CHERNIN Issuer Yes For For 5) ANNE LAUVERGEON Issuer Yes For For 6) THEODORE LEONSIS Issuer Yes For For 7) RICHARD LEVIN Issuer Yes For For 8) RICHARD MCGINN Issuer Yes For For 9) SAMUEL PALMISANO Issuer Yes For For 10) STEVEN REINEMUND Issuer Yes For For 11) DANIEL VASELLA Issuer Yes For For 12) ROBERT WALTER Issuer Yes For For 13) RONALD WILLIAMS Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Yes For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL RELATING TO ANNUAL DISCLOSURE OF EEO-1 DATA. Holder Yes Against For 5 SHAREHOLDER PROPOSAL RELATING TO REPORT ON PRIVACY, DATA SECURITY AND GOVERNMENT REQUESTS. Holder Yes Against For 6 SHAREHOLDER PROPOSAL RELATING TO ACTION BY WRITTEN CONSENT. Holder Yes For Against 7 SHAREHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Holder Yes Against For 3M COMPANY MMM 88579Y101 5/13/2014 3/14/2014 Annual 1 Election of Directors. Nominees: 1) LINDA G. ALVARADO Issuer Yes For For 2) THOMAS "TONY" K BROWN Issuer Yes For For 3) VANCE D. COFFMAN Issuer Yes For For 4) MICHAEL L. ESKEW Issuer Yes For For 5) HERBERT L. HENKEL Issuer Yes For For 6) MUHTAR KENT Issuer Yes For For 7) EDWARD M. LIDDY Issuer Yes For For 8) INGE G. THULIN Issuer Yes For For 9) ROBERT J. ULRICH Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 STOCKHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Holder Yes For Against ALTRIA GROUP, INC. MO 02209S103 5/14/2014 3/24/2014 Annual 1 Election of Directors. Nominees: 1) GERALD L. BALILES Issuer Yes For For 2) MARTIN J. BARRINGTON Issuer Yes For For 3) JOHN T. CASTEEN III Issuer Yes For For 4) DINYAR S. DEVITRE Issuer Yes For For 5) THOMAS F. FARRELL II Issuer Yes For For 6) THOMAS W. JONES Issuer Yes For For 7) DEBRA J. KELLY-ENNIS Issuer Yes For For 8) W. LEO KIELY III Issuer Yes For For 9) KATHRYN B. MCQUADE Issuer Yes For For 10) GEORGE MUNOZ Issuer Yes For For 11) NABIL Y. SAKKAB Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Yes For For 4 SHAREHOLDER PROPOSAL - PREPARATION OF HEALTH EFFECT AND CESSATION MATERIALS FOR POOR AND LESS FORMALLY EDUCATED TOBACCO CONSUMERS Holder Yes Against For 5 SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Holder Yes Against For KOHL'S CORPORATION KSS 5/15/2014 3/12/2014 Annual 1 Election of Directors. Nominees: 1) PETER BONEPARTH Issuer Yes For For 2) STEVEN A. BURD Issuer Yes For For 3) DALE E. JONES Issuer Yes For For 4) KEVIN MANSELL Issuer Yes For For 5) JOHN E. SCHLIFSKE Issuer Yes For For 6) FRANK V. SICA Issuer Yes For For 7) PETER M. SOMMERHAUSER Issuer Yes For For 8) STEPHANIE A. STREETER Issuer Yes For For 9) NINA G. VACA Issuer Yes For For 10) STEPHEN E. WATSON Issuer Yes For For 2 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 ADVISORY VOTE ON APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL: EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Holder Yes Against For 5 SHAREHOLDER PROPOSAL: ANNUAL REPORT ON THE COSTS, BENEFITS AND SCIENTIFIC SUPPORT FOR SUSTAINABILITY INITIATIVES. Holder Yes Against For JPMORGAN CHASE & CO. JPM 46625H100 5/20/2014 3/21/2014 Annual 1 Election of Directors. Nominees: 1) LINDA B. BAMMANN Issuer Yes For For 2) JAMES A. BELL Issuer Yes For For 3) CRANDALL C. BOWLES Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) JAMES S. CROWN Issuer Yes For For 6) JAMES DIMON Issuer Yes For For 7) TIMOTHY P. FLYNN Issuer Yes For For 8) LABAN P. JACKSON, JR. Issuer Yes For For 9) MICHAEL A. NEAL Issuer Yes For For 10) LEE R. RAYMOND Issuer Yes For For 11) WILLIAM C. WELDON Issuer Yes For For 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 4 LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Holder Yes Against For 5 SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Holder Yes For Against 6 CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Holder Yes For Against MERCK & CO.,INC. MRK 58933Y105 5/27/2014 3/31/2014 Annual 1 Election of Directors. Nominees: 1) LESLIE A. BRUN Issuer Yes For For 2) THOMAS R. CECH Issuer Yes For For 3) KENNETH C. FRAZIER Issuer Yes For For 4) THOMAS H. GLOCER Issuer Yes For For 5) WILLIAM B. HARRISON JR. Issuer Yes For For 6) C. ROBERT KIDDER Issuer Yes For For 7) ROCHELLE B. LAZARUS Issuer Yes For For 8) CARLOS E. REPRESAS Issuer Yes For For 9) PATRICIA F. RUSSO Issuer Yes For For 10) CRAIG B. THOMPSON Issuer Yes For For 11) WENDELL P. WEEKS Issuer Yes For For 12) PETER C. WENDELL Issuer Yes For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Yes For For 4 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Holder Yes For Against 5 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Holder Yes Against For CHEVRON CORPORATION CVX 5/28/2014 4/2/2014 Annual 1 Election of Directors. Nominees: 1) L.F. DEILY Issuer Yes For For 2) R.E. DENHAM Issuer Yes For For 3) A.P. GAST Issuer Yes For For 4) E. HERNANDEZ, JR. Issuer Yes For For 5) J.M. HUNTSMAN, JR. Issuer Yes For For 6) G.L. KIRKLAND Issuer Yes For For 7) C.W. MOORMAN Issuer Yes For For 8) K.W. SHARER Issuer Yes For For 9) J.G. STUMPF Issuer Yes For For 10) R.D. SUGAR Issuer Yes For For 11) C. WARE Issuer Yes For For 12) J.S. WATSON Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 CHARITABLE CONTRIBUTIONS DISCLOSURE Holder Yes Against For 5 LOBBYING DISCLOSURE Holder Yes Against For 6 SHALE ENERGY OPERATIONS Holder Yes Against For 7 INDEPENDENT CHAIRMAN Holder Yes Against For 8 SPECIAL MEETINGS Holder Yes For Against 9 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Holder Yes Against For 10 COUNTRY SELECTION GUIDELINES Holder Yes Against For WAL-MART STORES, INC. WMT 6/6/2014 4/11/2014 Annual 1 Election of Directors. Nominees: 1) AIDA M. ALVAREZ Issuer Yes For For 2) JAMES I. CASH, JR. Issuer Yes For For 3) ROGER C. CORBETT Issuer Yes For For 4) PAMELA J. CRAIG Issuer Yes For For 5) DOUGLAS N. DAFT Issuer Yes For For 6) MICHAEL T. DUKE Issuer Yes For For 7) TIMOTHY P. FLYNN Issuer Yes For For 8) MARISSA A. MAYER Issuer Yes For For 9) C. DOUGLAS MCMILLON Issuer Yes For For 10) GREGORY B. PENNER Issuer Yes For For 11) STEVEN S REINEMUND Issuer Yes For For 12) JIM C. WALTON Issuer Yes For For 13) S. ROBSON WALTON Issuer Yes For For 14) LINDA S. WOLF Issuer Yes For For 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 REQUEST FOR INDEPENDENT CHAIRMAN POLICY Holder Yes Against For 5 REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Holder Yes Against For 6 REQUEST FOR ANNUAL REPORT ON LOBBYING Holder Yes Against For CATERPILLAR INC. CAT 6/11/2014 4/14/2014 Annual 1 Election of Directors. Nominees: 1) DAVID L. CALHOUN Issuer Yes For For 2) DANIEL M. DICKINSON Issuer Yes For For 3) JUAN GALLARDO Issuer Yes For For 4) JESSE J. GREENE, JR. Issuer Yes For For 5) JON M. HUNTSMAN, JR. Issuer Yes For For 6) PETER A. MAGOWAN Issuer Yes For For 7) DENNIS A. MUILENBURG Issuer Yes For For 8) DOUGLAS R. OBERHELMAN Issuer Yes For For 9) WILLIAM A. OSBORN Issuer Yes For For 10) EDWARD B. RUST, JR. Issuer Yes For For 11) SUSAN C. SCHWAB Issuer Yes For For 12) MILES D. WHITE Issuer Yes For For 2 RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 4 APPROVE THE CATERPILLAR INC. 2014 LONG-TERM INCENTIVE PLAN. Issuer Yes For For 5 APPROVE THE CATERPILLAR INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN. Issuer Yes For For 6 STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Holder Yes Against For 7 STOCKHOLDER PROPOSAL - SALES TO SUDAN. Holder Yes Against For 8 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING. Holder Yes For Against FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 6/17/2014 4/21/2014 Annual 1 Election of Directors. Nominees: 1) RICHARD C. ADKERSON Issuer Yes For For 2) ROBERT J. ALLISON, JR. Issuer Yes For For 3) ALAN R. BUCKWALTER, III Issuer Yes For For 4) ROBERT A. DAY Issuer Yes For For 5) JAMES C. FLORES Issuer Yes For For 6) GERALD J. FORD Issuer Yes For For 7) THOMAS A. FRY, III Issuer Yes For For 8) H. DEVON GRAHAM, JR. Issuer Yes For For 9) LYDIA H. KENNARD Issuer Yes For For 10) CHARLES C. KRULAK Issuer Yes For For 11) BOBBY LEE LACKEY Issuer Yes For For 12) JON C. MADONNA Issuer Yes For For 13) DUSTAN E. MCCOY Issuer Yes For For 14) JAMES R. MOFFETT Issuer Yes For For 15) STEPHEN H. SIEGELE Issuer Yes For For 16) FRANCES FRAGOS TOWNSEND Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 APPROVAL OF THE FREEPORT-MCMORAN COPPER & GOLD INC. ANNUAL INCENTIVE PLAN. Issuer Yes For For 5 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Holder Yes Against For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Boulder Growth & Income Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 29, 2014
